Exhibit 10.1

SERVICES AND ADVISORY AGREEMENT

This Services and Advisory Agreement (“Agreement”) is made and entered into as
of May 7, 2019  (“Effective Date”), by and between Crescent Crypto Manager LLC
(“Crescent”), a Delaware limited liability company, and United States Commodity
Funds LLC (“USCF”), a Delaware limited liability company.  Each of Crescent and
USCF shall be considered a “party” and together the “parties.”

WITNESSETH:

WHEREAS,  Crescent and its affiliates have created an index related to the
performance of one or more cryptocurrencies (the “Index”) that is owned by
Crescent Crypto Index Services LLC (the “Index Provider”) and calculated,
maintained and published by the Index Provider or its designee;

WHEREAS, USCF and the Index Provider have entered into a licensing agreement,
dated the same date as this Agreement, as may be amended from time to time (the
“Licensing Agreement”), pursuant to which USCF has a license from the Index
Provider for the use of certain names and marks (“Service Marks”), including
those of the Index, and the use of the Index in connection with an
exchange-traded product that would invest in a portfolio of cryptocurrencies
with the goal of substantially replicating the Index (the “Fund”);

WHEREAS, USCF will be the sponsor and operator of the Fund and shall manage the
Fund.

WHEREAS, USCF wishes to retain Crescent to provide advice and trading support to
USCF and the Fund with respect to a portfolio that will include cryptocurrencies
and may include, in the future, other assets that derive their value, at least
in part, from the value of cryptocurrencies,  to be invested in by the Fund (the
“Cryptocurrency Interests”) to enable the Fund to seek to achieve its investment
objective to track the Index; and

NOW, THEREFORE, in consideration of the foregoing, and in reliance upon the
mutual promises contained in this Agreement, the parties, intending to be
legally bound, agree as follows:

1.         SERVICES

(a)        Crescent will provide advice and trading support to USCF and the Fund
to enable the Fund to seek to achieve its investment objective to track the
Index, including by (x) providing additional appropriate indexes for the Fund,
if necessary, and (y) assisting in determining the strategy for satisfying the
investment methodology, in each case in consultation with USCF.  In connection
with such services, Crescent (1) will have discretionary authority with respect
to the purchase, sale or holding of Cryptocurrency Interests by the Fund, except
that Crescent will obtain USCF’s approval prior to hiring a custodian for the
Cryptocurrency Interests and/or any other trading intermediaries, and (2) will
provide advice regarding whether specific Cryptocurrency Interests should be
purchased by the Fund in accordance with the procedures agreed to between
Crescent and USCF.  Crescent shall further provide to USCF and the Fund, as
applicable: (a) general consultation regarding the markets for and trading in
Cryptocurrency Interests, and (b) such information





1




 

and data as may reasonably be requested by USCF regarding the principals of
Crescent and the Index for inclusion in regulatory filings and marketing
materials for the Fund (all such advice and services as set forth in this
Section 1(a), the “Services”).

(b)       USCF will be the sponsor and operator of the Fund and shall manage the
Fund.  USCF shall have sole discretion over hiring of service providers for the
Fund other than the custodian for the Cryptocurrency Interests and/or any other
trading intermediaries, which shall be hired by Crescent with USCF’s prior
approval as set forth in Section 1(a) above.

(c)        Each party acknowledges and agrees that the other party and its
principals are required to devote only such time as may be reasonably required
with respect to the Services.  Other than as set forth herein,  each party and
its affiliates, including their respective partners, directors, members,
stockholders, officers and employees (together, “Affiliates”) will not be
precluded from engaging directly or indirectly in any other business or
activity, including, exercising investment advisory and management
responsibility and buying, selling or otherwise dealing with securities,
commodities or other investments or property of any type for their own accounts,
for the accounts of family members, for the accounts of other funds and for the
accounts of individual and institutional clients, provided, however, that such
activities do not cause a violation of laws or regulations applicable to trading
in Fund shares or with respect to any of its investments.  Each party and its
affiliates may also serve as the general partner, sponsor or investment manager
of other funds, client accounts and proprietary accounts (collectively, its
“Clients”).

(d)       Notwithstanding the foregoing, during the term of this Agreement: (i)
neither Crescent nor any of its affiliates will manage, sponsor, offer or seek
to develop another fund whose shares are publicly-traded and offered in the U.S.
that is based on the Index, and (ii) USCF will not manage, sponsor, offer, or
seek to develop a  fund whose shares are publicly-traded and offered in the U.S.
that is either based on the Index or has cryptocurrency as its core investment
strategy.

(e)       Other than as set forth below, each party and its affiliates will
perform, among other things, investment advisory and management services for
Clients other than the Fund and in that connection give advice and take action
in the performance of their duties to those Clients which may differ from the
timing and nature of advice given and action taken with respect to the Fund. 
Crescent will make all investment decisions relating to the Fund and its other
Clients in good faith and in a manner it considers to be the Fund’s and its
Clients’ best interests consistent with its obligations to the Fund and its
Clients.  Other than as set forth above, the Fund and other accounts advised or
managed by Crescent may invest in the same securities, commodities or commodity
interests. Crescent agrees that in rendering consulting, advisory and management
services to other trading accounts and entities, it will seek to achieve an
equitable treatment of all accounts and will use a fair and reasonable system of
order entry for all accounts.

2.         FEES AND EXPENSES

(a)        For the Services provided hereunder, USCF will pay Crescent an
Advisory Fee as set forth in the fee schedule attached as Exhibit A to this
Agreement.





2




 

(b)       To the extent a party incurs legal expenses for its own business
purposes and which are not related to the development, registration or
maintenance of the Fund, that party will pay its own firm’s legal
expenses.  Each party will pay its own operational and other costs of
maintaining its business, including those necessary to fulfill its contractual
duties hereunder, such as costs for personnel, systems, equipment, software, and
facilities.  Each party will pay its own travel, lodging, and entertainment
costs in connection with any marketing event for the Fund or the Index.  USCF
and Crescent will split the costs with respect to certain initiatives as set
forth in Exhibit A, which may be amended in writing by the mutual agreement of
the parties from time to time.  For the avoidance of doubt, Crescent or its
affiliates will be responsible for the payment of the index calculation agent
for the Index.

(c)        USCF together with the distributor for the Fund, as appropriate, will
be responsible for marketing costs for the Fund.

(d)       The Index Provider and its affiliates will be responsible for
marketing costs for the Index, including the preparation of white papers and
analysis and expense associated with presentations at tradeshows, conferences,
webinars.

3.         DURATION AND TERMINATION

(a)       This Agreement shall remain in effect for an initial period of five
(5) years from the Effective Date (“Initial Period”), unless earlier terminated
by either USCF or Crescent in accordance with this Section 3.  After the Initial
Period, this Agreement shall continue for successive three-year periods
(“Renewal Period”) unless terminated by either party as of the end of the
Initial Period or each Renewal Period by providing at least ninety (90) days’
written notice of such termination prior to the end of the Initial Period or
such Renewal Period, except as otherwise provided in this Section 3.

(b)       If a party (the “Breaching Party”) is in material breach of any terms
of this Agreement, either USCF or Crescent, as the case may be, may so notify
the Breaching Party in writing, specifying the nature of the breach in
reasonable detail.  The Breaching Party shall have thirty (30) calendar days
from delivery of that notice to correct the breach; provided that, if the breach
is not cured within that period, the other party may terminate this Agreement
after the conclusion of the thirty-day period and upon ninety (90) days’ written
notice to the Breaching Party.

(c)       Either USCF or Crescent may terminate this Agreement upon thirty (30)
days’ written notice to such other party if Crescent or USCF, as the case may
be, is dissolved or its existence is terminated; becomes insolvent or bankrupt
or admits in writing its inability to pay its debts as they mature, or makes an
assignment for the benefit of creditors; has a custodian, trustee, or receiver
appointed for it, or for all or substantially all of its property; has
bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy or similar law for the relief of
debtors, instituted by or against it, and, if instituted against it, any of the
foregoing is allowed or consented by the other party or is not dismissed within
sixty (60) days after such institution.





3




 

(d)        Either USCF or Crescent may terminate this Agreement upon ninety (90)
days’ written notice to the other party if:

(i)        any adverse finding is made in respect of, or official sanction
imposed on, any party by any relevant regulatory authority which would be likely
to have a material adverse effect on such party’s ability to perform its
obligations under this Agreement;

(ii)       USCF or Crescent, as the case may be, determines in its sole
discretion that its compliance with any new legislation or regulatory guidance
in respect of the provision of its services hereunder with respect to the Fund
will result in material hardship or material expense to USCF or Crescent, as
applicable;

(iii)      Any material litigation or regulatory proceeding regarding Crescent
or USCF, as the case may be (the “Affected Party”), is commenced and the other
party, in its sole discretion, expects such litigation or proceeding to have a
material adverse effect on the Affected Party;

(iv)      Any material litigation or regulatory proceeding regarding the Fund is
commenced which is reasonably likely to require the Fund to cease existence, and
no successor Fund is commenced with similar investment objectives; or

(v)       The Licensing Agreement is terminated.

(e)        In the event that the Index Provider determines, in its sole
discretion and for any reason, to cease the calculation and publication of any
Index,  the Index Provider shall give USCF at least one hundred and eighty (180)
days’ written notice prior to such discontinuance, which notice shall specify
whether a replacement or substitute index will be available.  USCF shall have
the option hereunder to use any such replacement index under the terms of this
Agreement by notifying the Index Provider within ninety (90) days of receiving
written notice from the Index Provider regarding the replacement index, on the
same terms and conditions (including payment of fees as set forth in Section 2
of this Agreement) as USCF or the Fund previously used the discontinued Index.
For the avoidance of doubt, to the extent the Index Provider determines it
cannot maintain and calculate the Index in a manner consistent with the Fund’s
stated investment objective or applicable law due to a material adverse
development, such as changes in the regulation of the Index’s component assets
that make such assets unsuitable for the Fund or incapable of achieving the
Fund’s stated investment objective as described in the Fund’s registration
statement, or market developments that make it impractical to carry out the
Fund’s investment strategy as disclosed in its registration statement, it shall
be obligated only to give USCF notice promptly following such determination;
provided, however, that Crescent and the Index Provider agree to use
commercially reasonable efforts to assist USCF with the orderly wind down of the
Fund’s operations, the transition to a new investment strategy, or other course
of action determined by USCF and Crescent to be in the best interest of the Fund
and its shareholders.

(f)        USCF may terminate this Agreement:





4




 

(i)        immediately upon written notice to Crescent if USCF determines in its
sole discretion and for any reason (a) not to proceed with the public offering
or launch of the Fund or (b) to terminate the public offering or other
distribution of the Fund and liquidate the Fund;

(ii)       upon ninety (90) days’ written notice to Crescent if:

(1)        USCF is informed of the final adoption of any legislation or
regulation that materially impairs USCF’s ability to market, promote, or issue,
redeem or list on an exchange, shares of the Fund; or

(2)        Any two of the following individuals cease to serve as members of
Crescent: Christopher Matta, Ali Hassan or Michael Kazley.

(iii)      in the event of a change of control of Crescent upon one hundred and
twenty (120) days’ prior written notice to Crescent, with such notice to be
given within thirty (30) days after the expiration of a ninety (90) day period
which begins immediately upon the occurrence of such change of control (notice
of which shall be given by Crescent to USCF prior to or immediately upon the
occurrence of such event); provided, however, that if USCF does not so give
notice to terminate this Agreement, this Agreement shall automatically extend
for three (3) years from the date of such change of control. For purposes of
this Agreement, a change of control shall mean the sale of all or substantially
all the assets of a party; any reorganization, merger, consolidation or
acquisition of a party with, by or into another corporation, entity or person;
or any change in the ownership of more than fifty percent (50%) of the voting
capital stock of a party in one or more related transactions.

(g)       Crescent may terminate this Agreement as soon as reasonably
practicable upon USCF’s disqualification as the sponsor of the Fund. For the
avoidance of doubt, in such case, Crescent agrees to use commercially reasonable
efforts to assist with the orderly wind down of the Fund’s operations or
transition of such operations to a new sponsor.

(h)        Termination shall be without payment of any penalty. No fees under
Section 2 of this Agreement will be payable to Crescent by USCF after
termination of this Agreement as set forth in this Section 3 except any
outstanding fees.  The fee for the month in which this Agreement is terminated
will be pro-rated based on the number of days in the month during which the
Agreement was in effect.

4.         INDEMNIFICATION; LIMITATION OF LIABILITY

(a)        Neither Crescent and its affiliates nor any of their officers,
directors, shareholders, members, partners, employees and any person who
controls Crescent (collectively, Advisory Affiliates”) shall be liable to USCF
or the Fund under the terms of this Agreement, except for acts or omissions of
Crescent or an Advisory Affiliate which constitute willful misconduct, gross
negligence, bad faith, or material breach of this Agreement or applicable law. 
USCF shall indemnify, defend and hold Crescent and its Advisory Affiliates,
representatives, agents, attorneys, service providers, successors and





5




 

assigns (collectively, the “Crescent Indemnified Parties”) harmless from and
against any and all claims, liabilities, obligations, judgments, causes of
action, costs and expenses (including reasonable attorneys’ fees) (collectively,
“Losses”) in connection with or arising out of this Agreement, including but not
limited to any material breach of this Agreement by USCF or any disclosure in
the Registration Statement of the Fund (except disclosure about Crescent, the
Index Provider or the Index that has been specifically approved by Crescent or
the Index Provider), provided such expenses were not the result of any action or
inaction of such Crescent Indemnified Party that constituted willful misconduct,
gross negligence or bad faith of such party, or a material breach by such party
of this Agreement or applicable law.

(b)       Crescent shall indemnify, defend and hold USCF and its affiliates,
members, directors, officers, shareholders, employees, representatives, agents,
attorneys, successors and assigns (collectively, the “USCF Indemnified Parties”,
and together with the Crescent Indemnified Parties, the “Indemnified Parties” or
an “Indemnified Party”) harmless from and against any and all Losses arising out
of (i) any material breach of this Agreement by Crescent, (ii) any disclosure in
the Registration Statement of the Fund about Crescent, the Index Provider or the
Index that has been specifically approved by Crescent or the Index Provider, or
(iii) the gross negligence, willful misconduct or bad faith of Crescent in
providing Services under this Agreement.

(c)       Except as otherwise expressly provided herein, in no event shall
either USCF or Crescent be liable to each other, for any lost profits, indirect,
incidental, special or consequential damages, or punitive damages, whether under
any theory of tort, contract, strict liability or other theory of liability,
however caused, even if the party or an authorized representative thereof has
been advised of the possibility of such damages.  Nothing in this Agreement
shall in any way constitute a waiver or limitation on any rights which a party
may have under the federal securities laws.

(d)       Promptly after receipt by any Indemnified Party of notice of the
commencement of any action, the Indemnified Party shall, if indemnification is
to be sought against the other party (the “Indemnifying Party”) under this
Section 4, notify the Indemnifying Party in writing of the commencement thereof,
but the omission to notify the Indemnifying Party shall relieve the Indemnifying
Party from liability hereunder only to the extent that such omission results in
the forfeiture by the Indemnifying Party of rights or defenses with respect to
such action.  In any action or proceeding, following provision of proper notice
by the Indemnified Party of the existence of such action, the Indemnified Party
shall be entitled to participate in any such action and to assume the defense
thereof, with counsel of its choice, and after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense of the
action, the Indemnifying Party shall not be liable to such Indemnified Party
hereunder for any attorneys’ fees subsequently incurred by the Indemnified
Party.  The Indemnified Party shall cooperate in the defense of settlement of
claims so assumed.  The Indemnifying Party shall not be liable hereunder for the
settlement by the Indemnified Party for any claim or demand unless it has
previously approved the settlement, or it has been notified of such claim or
demand and has failed to provide a defense in accordance with the provisions
hereof.  In the event that the Indemnifying Party assumes the defense of the
action, in negotiating any settlement the Indemnifying Party





6




 

shall use commercially reasonable efforts to avoid any negative reputational or
legal consequences to the Indemnified Party, and the Indemnified Party shall
have the right to approve the terms of any settlement as to any such
reputational or legal consequences in its reasonable discretion.  Without
limiting the foregoing, in no event may either party make any admission of
liability by or on behalf of the other party without such other party’s express
prior written consent.

5.         REPRESENTATIONS AND WARRANTIES; COVENANTS.

(a)        Representations and Warranties of Crescent.  Crescent represents and
warrants that:

(i)        Crescent has the full power and authority to enter into this
Agreement and to perform its obligations under this Agreement.

(ii)       Crescent is a limited liability company duly organized and validly
existing under the laws of the state of Delaware.

(iii)      The execution, delivery and performance by Crescent of this Agreement
are within Crescent’s powers and have been duly authorized by all necessary
action and no further action is required on its part to authorize this
Agreement.

(iv)      The execution, delivery and performance by Crescent of this Agreement
do not violate or result in a default under (i) any provision of applicable law,
rule or regulation, (ii) Crescent’s governing instruments, or (iii) any
agreement, judgment, injunction, order, decree or other instrument binding upon
Crescent.

(v)       Crescent is in compliance in all material respects with United States
federal securities and commodities laws applicable to it as a manager and
sponsor of funds that invest in Cryptocurrency Interests.

(vi)      Crescent is in compliance with all applicable provisions of the USA
PATRIOT Act, U.S. Bank Secrecy Act, and any other laws, orders, rules, or
regulations administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the Financial Crimes Enforcement Network of the U.S.
Department of Treasury, including any applicable customer due diligence
requirements, in each case, such statute as amended to date and any successor
statute thereto and including all regulations promulgated thereunder (the
“Applicable AML Laws”).

(vii)     This Agreement and each agreement, instrument or document to be
executed and delivered to USCF by Crescent pursuant to this Agreement
constitutes the legal, valid and binding obligation of Crescent, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency and other laws and equitable principles affecting
creditors’ rights generally and the discretion of the courts in granting
equitable remedies.





7




 

(viii)    Crescent represents that its other engagements or activities are as of
the date of this Agreement not of a nature or magnitude so as to have a material
adverse effect on its ability to fulfill its obligations under this Agreement.

(b)        Representations and Warranties of USCF.  USCF represents and warrants
that:

(i)        USCF has the full power and authority to enter into this Agreement,
to serve as the sponsor to and manager of the Fund and to perform the services
and its obligations described under this Agreement.

(ii)       USCF is a limited liability company duly organized and validly
existing under the laws of the state of Delaware with the power to own and
possess its assets and carry on its business as it is now being conducted.

(iii)      The execution, delivery and performance by USCF of this Agreement are
within USCF’s powers and have been duly authorized by all necessary action and
no further action is required on its part to authorize this Agreement.

(iv)      The execution, delivery and performance by USCF of this Agreement do
not violate or result in a default under (i) any provision of applicable law,
rule or regulation, (ii) USCF’s governing instruments, or (iii) any agreement,
judgment, injunction, order, decree or other instrument binding upon USCF.

(v)       USCF is registered with applicable regulators in each capacity in
which it is required to register to perform its duties with respect to the Trust
and the Fund and will continue to be so registered, if required, so long as this
Agreement remains in effect, and is in compliance in all material respects with
United States federal securities and commodities laws applicable to it as a
manager and sponsor of its Clients.

(vi)      This Agreement and each other agreement, instrument or document to be
executed and delivered by USCF pursuant to this Agreement constitutes the legal,
valid and binding obligation of USCF, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency and
other laws and equitable principles affecting creditors’ rights generally and
the discretion of the courts in granting equitable remedies.

(c)        Covenants of  Crescent.

(i)        Crescent will promptly notify USCF of: (i) the occurrence of any
event that would substantially impair Crescent’s ability to fulfill its
commitments under this Agreement; and (ii) any breach of this Agreement.

(ii)       Crescent will immediately notify, to the extent legally permissible,
USCF if it becomes aware of any actual or suspected cybersecurity breach.





8




 

(iii)      Crescent will promptly notify USCF if it is served or otherwise
receives notice of any action, suit, proceeding, inquiry or investigation, at
law or in equity, before or by any court, government agency, self-regulatory
organization, public board or body, involving the affairs of the Fund or
impacting Crescent’s ability to perform its obligations hereunder, in each case
unless Crescent is prohibited from doing so.

(iv)      Crescent will comply in all material respects with United States
federal securities and commodities laws applicable to it in connection with its
provision of the Services to the Fund, and will continue to so comply so long as
this Agreement remains in effect.

(v)       Crescent will comply, in all material respects and with respect to
confidential information of the Fund as identified by USCF and communicated to
Crescent, with all applicable federal and state laws and regulations relating to
data protection and security of information and information systems used to
provide the Services, including without limitation the provisions of the New
York Department of Financial Services Cybersecurity Requirements for Financial
Services Companies applicable to third-party service providers to Covered
Entities to the extent applicable to Crescent (23 N.Y. Comp. Codes R. & Regs.
tit. 23, § 500.11).

(vi)      Crescent and those of its representatives, agents, contractors, and
service providers that assist Crescent in providing Services and have possession
of confidential information in connection with such Services will employ
security procedures and administrative, technical, and physical safeguards to
reasonably protect the confidentiality, availability, and integrity of
information and information systems used to provide the Services, consistent
with the level of protection provided by generally accepted industry standards,
including but not limited to: (a) encryption of electronic information in
transit and at rest, (b) monitoring of systems to detect attacks or unauthorized
access, (c) physical access and environmental controls, (d) electronic access
controls consistent with the principle of least privilege, and using
multi-factor authentication where appropriate, (e) risk assessments conducted at
least annually, (f) appropriate backup and recovery and/or business continuity
measures, and (g) periodic testing of safeguards through vulnerability
assessments and/or penetration testing.

(d)        Covenants of USCF.

(i)        USCF will promptly notify Crescent of the occurrence of: (i) any
event that would substantially impair the ability of USCF to fulfill its
commitments under this Agreement, including if USCF becomes aware that it is or
likely may become subject to any statutory disqualification pursuant to
applicable law that prevents USCF from serving as sponsor or manager to the
Fund; and (ii) any breach of this Agreement.





9




 

(ii)       USCF will immediately notify, to the extent legally permissible,
Crescent if it becomes aware of any actual or suspected cybersecurity breach.

(iii)      USCF will promptly notify Crescent if it is served or otherwise
receives notice of any material action, suit, proceeding, inquiry or
investigation, at law or in equity, before or by any court, government agency,
self-regulatory organization, public board or body, involving the affairs of the
Fund or impacting USCF’s ability to perform its obligations hereunder, in each
case unless USCF is prohibited from doing so.

(iv)      USCF will comply in all material respects with United States federal
securities, commodities and banking laws applicable to it as the manager and
sponsor of the Fund. If required at any time by applicable law, USCF (a) will be
registered as a commodity pool operator (“CPO”) with the CFTC and serve as the
CPO of the Fund and be a member of the NFA, and (b) will continue to be so
registered and remain such a member, in each case, if required, so long as this
Agreement remains in effect.

6.         CONFIDENTIAL INFORMATION

(a)        By virtue of this Agreement, either USCF or Crescent may have access
to information that is confidential to the other party including, all business,
technical, financial, customer and/or any other proprietary information of a
party or its affiliates, products, processes, tools, services, and technical
knowledge.  For purposes of this Agreement, “Confidential Information” shall
mean information or data of either party (i) that is labeled or identified
clearly as confidential by the disclosing party; (ii) in respect of which the
receiving party has received from the disclosing party specific written notice
of its proprietary and confidential nature, either prior to or concurrently with
the disclosure; and (iii) all information concerning the Index not intentionally
made public by the Index Provider, its affiliates, or its designee, whether or
not so marked.  Notwithstanding the foregoing, information and data disclosed
shall not be deemed to be Confidential Information of the disclosing party, and
the receiving party shall have no obligation to treat such information and data
as Confidential Information, if such information and data: (i) was known by the
receiving party at the time of such disclosure; (ii) was known to the public at
the time of such disclosure; (iii) becomes known to the public (other than by
act of the receiving party) subsequent to such disclosure; (iv) is disclosed
lawfully to the receiving party by a third party subsequent to the disclosure;
(v) is developed independently by the receiving party without reference to the
Confidential Information; or (vi) is approved in writing, including via e-mail,
by the disclosing party for disclosure.  In addition, the obligations of this
Section 6 do not apply to Confidential Information that is required to be
disclosed pursuant to a duly authorized subpoena, court order, or government
authority, provided that to the extent permitted by law the party subject to
same shall provide immediate written notice to the other party upon receipt of
subpoena, order, or other disclosure requirement prior to such disclosure and
allow such other party the opportunity to intervene in the action in order to
attempt to enjoin such subpoena, order, or other disclosure requirement.  The
parties will reasonably cooperate in any such proceeding.  Such Confidential
Information shall remain confidential for all other purposes.





10




 

(b)       Neither party shall use the Confidential Information of the other
party for its own benefit, nor copy or reproduce such Confidential Information,
except as reasonably necessary to perform its obligations under this
Agreement.  Further, except as expressly provided for herein, USCF and Crescent
agree to maintain the confidentiality of the Confidential Information, except
that the Confidential Information may be disclosed (i) to their respective
affiliates and their respective affiliates’ directors, officers, employees (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (ii) their
respective agents and service providers, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(iii) to the extent requested by any governmental authority, taxing authority or
self-regulatory authority, provided, however, that the disclosing party, if
permitted, will promptly notify the non-disclosing party if it provides
Confidential Information in response to any such request, (iv) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the rights granted hereunder, (v) in the
regulatory filings of either party if required by applicable law and after
providing notice of such disclosure to the non-disclosing party and (vi) with
the consent of the other party. Such Confidential Information shall remain
confidential for all other purposes.

(c)       USCF and Crescent agree to secure and protect the Confidential
Information of each other in a manner consistent with the maintenance of the
other party’s rights therein, using at least as great a degree of care as each
party uses to maintain the confidentiality of its own confidential information
of a similar nature, but in no event using less than its reasonable
efforts.  Neither USCF nor Crescent shall sell, transfer, publish, disclose, or
otherwise make available any portion of the Confidential Information of the
other party to third parties, except as necessary to perform its obligations
under this Agreement or as expressly authorized in this Agreement.  Each party
represents that it has, and agrees to maintain, an appropriate agreement with
each third party who may have access to Confidential Information sufficient to
enable such party to comply with all of the terms of this Agreement.

(d)       USCF and Crescent agree that the unauthorized use by any party of the
other party’s Confidential Information will diminish the value of such
Confidential Information and will cause substantial and irreparable damage to
the party whose Confidential Information was improperly disclosed, and that the
remedies generally available at law may be inadequate.  Accordingly, USCF and
Crescent agree that a breach of this Section 6 shall entitle Crescent (in the
case of a breach by USCF) or USCF (in the case of a breach by Crescent) to seek
equitable relief to protect its interest herein, including injunctive relief, as
well as money damages.  The parties agree that the obligations under this
Section shall survive termination or expiration of this Agreement.

(e)        Each party shall be free to use for itself and for others in any
manner the general knowledge, skill or experience acquired by it in connection
with this Agreement.





11




 

7.         GENERAL

(a)        Interpretation.  Titles and paragraph headings herein are for
convenient reference only and are not part of this Agreement.  When reference is
made in this Agreement to a section, such reference shall be to a section of
this Agreement, unless otherwise indicated.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural, and vice versa. Any reference to any federal, state, local
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires
otherwise.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

(b)        No Strict Construction.  The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

(c)        Independent Contractors. USCF and Crescent are independent
contractors to one another.  Nothing in this Agreement shall be construed to
create a partnership, joint venture or agency relationship between USCF, on the
one hand, and Crescent, on the other hand.

(d)        Force Majeure.  No party shall be in default or otherwise liable for
any delay in or failure of its performance under this Agreement where such delay
or failure arises by reason of any act of God, or any government or any
governmental body, any act of war or terrorism, the elements, strikes or labor
disputes, or other similar or dissimilar cause beyond the control of such party.

(e)        Notice.  All notices required to be sent hereunder shall be in
writing and shall be deemed to have been given when delivered electronically or
mailed by registered or certified mail, postage prepaid by the party giving
notice to the other party at the last address furnished by the other party:

To USCF at:

United States Commodity Funds, LLC

1850 Mt. Diablo Blvd, Suite 640

Walnut Creek, CA 94596

Attn: John P. Love, President and Chief Executive Officer

Tel: (510) 522-9600

Email: jlove@uscfinvestments.com

 

With a copy to:

Daphne G. Frydman, General Counsel

Tel: (510) 522-9600

Email: dfrydman@uscfinvestments.com

 





12




 

To Crescent at:

Crescent Crypto Manager LLC

101 Hudson Street

Suite 2100

Jersey City, NJ 07302

Attn: Christopher Matta

Tel:

Email: chris@crescentcrypto.com

 

(f)        Severability.  If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, such provision shall be deemed to be restated
to be enforceable, in a manner which reflects, as nearly as possible, the intent
and economic effect of the invalid provision in accordance with applicable law. 
If necessary or appropriate, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.  The remainder of this Agreement shall remain in
full force and effect.

(g)       Waiver.  The waiver by any party of any default or breach of this
Agreement shall not constitute a waiver of any other or subsequent default or
breach.

(h)       Modification.  No representation or promise hereafter made, nor any
modification or amendment of this Agreement, including its Exhibits and
Appendices, if any, shall be binding unless in writing and executed by duly
authorized agents of both Crescent and USCF.

(i)        Entire Agreement.  This Agreement and any Exhibits or Appendices
constitute the complete agreement between the parties and supersede all prior
agreements, proposals, understandings, and representations, written or oral,
with respect to the subject matter addressed herein.

(j)        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same document.

(k)       Assignment.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  USCF may not assign this Agreement or any of the rights or obligations
granted hereunder (except to an affiliate under common control) without
Crescent’s prior written consent, and Crescent may not assign this Agreement or
any of the rights or obligations granted hereunder without USCF’s prior written
consent.





13




 

(l)        No Third-Party Beneficiaries.  This Agreement is not intended, and
shall not be deemed, to confer any rights or remedies upon any person other than
the parties hereto and their respective successors and permitted assigns, to
create any agreement of employment with any person or to otherwise create any
third‑party beneficiary hereto.

(m)      Governing Law.  This Agreement shall be governed by and construed
solely and exclusively in accordance with the laws of the State of New York,
without reference to its conflicts of law principles. With respect to any
dispute arising with respect to the terms hereof, each party to this Term Sheet
submits to the exclusive jurisdiction of any Federal court (or, if federal
jurisdiction is not available, any New York state court) sitting in the City of
New York.

(n)       Survival.  The terms of Sections  3(i), 4, 6,  and 7  shall survive
the expiration or termination of this Agreement.

 

[Signature Page Follows]

 





14




 

IN WITNESS WHEREOF, the parties have entered into this Services and Advisory
Agreement as of the Effective Date.

 

CRESCENT CRYPTO MANAGER LLC

 

 

 

 

 

By:

/s/ Chris Matta

 

 

Name: Christopher Matta

 

 

Title: Co-Founder

 

 

 

CRESCENT CRYPTO INDEX SERVICES LLC
(For purposes of Section 3(e) only)

 

 

 

 

 

By:

/s/ Chris Matta

 

 

Name: Christopher Matta

 

 

Title: Co-Founder

 

 

 

 

 

UNITED STATES COMMODITY FUNDS, LLC

 

 

 

 

 

By:

/s/ John Love

 

 

Name: John Love

 

 

Title: President & CEO

 

 

 

 





15




 

EXHIBIT A

FEE SCHEDULE AND COSTS

 

The fee payable to Crescent for the Services under this Agreement shall be the
“Advisory Fee.” The Advisory Fee shall be paid to Crescent by USCF and/or the
Fund within 30 days after the last business day of each month.  The Advisory Fee
will be calculated as an amount equal to A – (B + C) where A equals 50% of the
applicable Fund’s average daily net assets1 multiplied by the Management Fee,  B
equals the License Fee paid to the Index Provider under the Licensing Agreement,
and C equals Crescent’s share of Fund Expenses.

 

The “Management Fee” shall equal the amount of the monthly fee paid by the Fund
to USCF for its managing and operating the Fund.

 

“Fund Expenses” shall be defined as: those expenses paid by USCF on behalf of
the Fund or by the Fund directly including license fees (not including the
License Fee paid to the Index Provider),  custody, fund accounting, Fund
administration, tax reporting, portfolio commissions and any other trading costs
that the Fund incurs,  costs associated with registration of Fund shares,  legal
expenses of the Fund,  listing fees, printing fees,  audit fees, and the
director fees allocable to the Fund. For the avoidance of doubt, marketing costs
shall not be considered Fund Expenses.

 

Crescent’s share of Fund Expenses will be an amount equal to 50% of the costs
paid (1) directly by the Fund and reimbursed by USCF (when expenses paid
directly by the Fund exceed a “fee cap” or “unitary management fee” that limits
the Fund’s liability to a certain threshold) or (2) by USCF on behalf of the
Fund and (3) for any platform, seeding or other fees mutually agreed upon
between USCF and Crescent.  These costs will begin to accrue upon commencement
of operations.

 

In addition, USCF and Crescent will each pay 50% of all pre-launch Fund
development costs, which include (i) reasonable legal expenses charged by Fund
counsel, which shall be retained by USCF in its sole discretion, for work
undertaken with respect to the Fund only and excluding legal expenses related to
the operation of USCF or its compliance with regulations or other law applicable
to it in its capacity as a sponsor of or manager to its Clients other than the
Fund, (ii) registration of initial shares with the U.S. Securities and Exchange
Commission, (iii) printing, (iv) initial audit, and (v) other costs relating to
the registration and listing of the Fund and its shares.  Within 30 days of
receipt by USCF of invoices from service providers or vendors, or incurrence of
payment/liability for the Fund, USCF will provide Crescent with copies of the
invoices or other documentation of such expenses.  If Crescent incurs any Fund
development costs, Crescent will provide USCF with copies of invoices or other
documentation of such expenses within 30 days of receipt.  Each party will
reimburse the other party for the amount of its respective share of pre-launch
Fund development costs that exceed offsetting reimbursements from the other
party within 30 days after the last business day of each month.

 

 

 

--------------------------------------------------------------------------------

1      The “average daily net assets” shall be determined on the basis set forth
in the Fund’s registration statement.

16

